CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated January 22, 2010 on General Government Securities Money Market Funds, Inc. (comprising, respectively, General Treasury Prime Money Market Fund and General Securities Money Market Fund) for the fiscal year ended November 30, 2009 which are incorporated by reference in this Registration Statement (Form N-1A Nos. 2-77207 and 811-3456) of General Government Securities Money Market Funds, Inc. /s/ Ernst & Young LLP ERNST&YOUNGLLP New York, New York March 25, 2010
